           Case 6:20-cv-00441-ADA Document 1-5 Filed 05/29/20 Page 1 of 2


                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




(Firm Name, Address, and Telephone Number)                                                (If Known)




                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)

                       (U.S. Government Not a Party)                                                                            or


                                                                                                                                and
                       (Indicate Citizenship of Parties in Item III)




                                                                                              (specify)
                                                                       (Do not cite jurisdictional statutes unless diversity)




                    (See instructions):
        Case 6:20-cv-00441-ADA Document 1-5 Filed 05/29/20 Page 2 of 2




                         CIVIL COVER SHEET ATTACHMENT

Related Cases (Including Present Action)

                                                                      Case Number
  Court     Date Filed                     Case Name
 W.D. TX    05/29/2020 Omnitek Partners LLC v. Ford Motor Company     6:20-cv-436
                         Omnitek Partners LLC v. General Motors       6:20-cv-437
 W.D. TX    05/29/2020
                         Company
                         Omnitek Partners LLC v. Here Global B.V.,    6:20-cv-438
 W.D. TX    05/29/2020
                         Inc.
                         Omnitek Partners LLC v. Mazda Motor of       6:20-cv-439
 W.D. TX    05/29/2020
                         America, Inc., et al.
                         Omnitek Partners LLC v. Toyota Motor North   6:20-cv-440
 W.D. TX    05/29/2020
                         America, Inc., et al.




                                             1
